 1 McGREGOR W. SCOTT
   United States Attorney
 2 KEVIN C. KHASIGIAN
   Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                               2:18-CV-01684-JAM-AC
12                  Plaintiff,
                                                             FINAL JUDGMENT OF FORFEITURE
13          v.
14   APPROXIMATELY $383,040.00 IN U.S.
     CURRENCY, and
15
     APPROXIMATELY $7,000.00 IN MONEY
16   ORDERS,
17                  Defendants.
18

19          Pursuant to the Stipulation for Final Judgment of Forfeiture, the Court finds:

20          1.      This is a civil forfeiture action against Approximately $383,040.00 in U.S. Currency and

21 Approximately $7,000.00 in Money Orders (hereafter collectively “defendant assets”) seized on or about

22 January 24, 2018.

23          2.      A Verified Complaint for Forfeiture In Rem (“Complaint”) was filed on June 8, 2018,

24 alleging that said defendant assets are subject to forfeiture to the United States pursuant to 21 U.S.C. §

25 881(a)(6) and 18 U.S.C. § 981(a)(1)(A).

26          3.      On June 22, 2018, the Clerk issued a Warrant for Arrest for the defendant assets, and that

27 warrant was executed on June 26, 2018.

28          4.      Beginning on June 21, 2018, for at least 30 consecutive days, the United States published
                                                         1
                                                                                             Final Judgment of Forfeiture
 1 Notice of the Forfeiture Action on the official internet government forfeiture site www.forfeiture.gov. A

 2 Declaration of Publication was filed on August 9, 2018.

 3          5.      In addition to the public notice on the official internet government forfeiture site

 4 www.forfeiture.gov, actual notice or attempted notice was given to the following individuals:

 5                  a.      Tan Jiang,
                    b.      Jing Jing Chen
 6                  c.      Xiao Juan Dong, and
                    d.      Ling Yan Jiang (hereafter “claimants”).
 7

 8          6.      Claimants Tan Jiang, Jing Jing Chen, and Xiao Juan Dong filed Claims on August 31,

 9 2018. No other parties have filed claims or answers in this matter, and the time in which any person or

10 entity may file a claim and answer has expired.

11          7.      Claimants Tan Jiang, Jing Jing Chen, and Xiao Juan Dong represent and warrant that they

12 are the sole owners of the defendant assets.

13          Based on the above findings, and the files and records of the Court, it is hereby ORDERED

14 AND ADJUDGED:

15          1.      Judgment is hereby entered against claimants Tan Jiang, Jing Jing Chen, Xiao Juan Dong,

16 and Ling Yan Jiang, and all other potential claimants who have not filed claims in this action.

17          2.      Upon entry of this Final Judgment of Forfeiture, $323,040.00 of the Approximately

18 $383,040.00 in U.S. Currency and Approximately $7,000.00 in Money Orders, together with any

19 interest that may have accrued on the total amounts seized, shall be forfeited to the United States

20 pursuant to 21 U.S.C. § 881(a)(6) and 18 U.S.C. § 981(a)(1)(A), to be disposed of according to law.

21          3.      Upon entry of this Final Judgment of Forfeiture, but no later than 60 days thereafter,

22 $60,000.00 of the Approximately $383,040.00 in U.S. Currency shall be returned to claimants Tan

23 Jiang, Jing Jing Chen, and Xiao Juan Dong through their attorney Jacek W. Lentz.

24          4.      The United States and its servants, agents, and employees and all other public entities,

25 their servants, agents, and employees, are released from any and all liability arising out of or in any

26 way connected with the seizure, arrest, or forfeiture of the defendant assets. This is a full and final

27 release applying to all unknown and unanticipated injuries, and/or damages arising out of said seizure,

28 arrest, or forfeiture, as well as to those now known or disclosed. Claimants waived the provisions of
                                                          2
                                                                                            Final Judgment of Forfeiture
 1 California Civil Code § 1542.

 2          5.      All parties are to bear their own costs and attorneys' fees.

 3          6.      The U.S. District Court for the Eastern District of California, Hon. John A. Mendez,

 4 District Judge, shall retain jurisdiction to enforce the terms of this Final Judgment of Forfeiture.

 5          7.      Based upon the allegations set forth in the Complaint filed June 8, 2018, and the

 6 Stipulation for Final Judgment of Forfeiture filed herein, the Court enters this Certificate of Reasonable

 7 Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause for the seizure and arrest of the

 8 defendant assets, and for the commencement and prosecution of this forfeiture action.

 9          SO ORDERED THIS 26th day of October, 2018.

10

11                                                         /s/ John A. Mendez__________
                                                           JOHN A. MENDEZ
12                                                         United States District Court Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          3
                                                                                           Final Judgment of Forfeiture
